Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 89884060, 9547926, 10534501, 10268346 and 10503369. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope, with 10268346 and 9547926 contain additional limitations making the current application broader.
16/691562
89884060(13/141818)
9547926(13/565325)
10534501(14/589095)
10268346(15/370923)
10503369(16/355650)
A computer-implemented method for an editing apparatus configured to support editing of an arrangement of a plurality of components and a plurality of nodes respectively corresponding to the plurality of components to be displayed on a display screen, comprising:  
outputting, to a display screen, a plurality of concurrently-displayed software components;
outputting, to the display screen, two nodes respectively associated with two of the plurality of software components;
first determining, by the editing apparatus, whether an operation to one of the plurality of nodes is being conducted 
second determining, by the editing apparatus and responsive to the first determining, whether an operation to set an association between first and second nodes is being conducted 
and outputting, to the display screen and responsive to a selection of the two nodes, a link connecting the two nodes, wherein 
a first of the two nodes is graphically linked to the software component to which the first node is associated, and

creating, by the editing apparatus and responsive to the second determining, a link between the first and second nodes 
and outputting, to the display screen and responsive to a selection of the two nodes, a link connecting the two nodes, wherein 

and displaying, on the display screen, a link between the first and second nodes, wherein 
and outputting, to the display screen and responsive to a selection of the two nodes, a link connecting the two nodes, wherein 

the first node is graphically linked to a first component to which the first node is associated, and 
a first of the two nodes is graphically linked to the software component to which the first node is associated, and
the first node is configured to enable a selection, from among a plurality of 


Allowable Subject Matter
Claims 16-35 overcome the prior art. The claim language has been reworded, but contain the same key limitations as in the patents as noted above related to Double Patenting. See prosecution history for 89884060(13/141818), 9547926(13/565325), 10534501(14/589095), 10268346(15/370923), 10503369(16/355650).
Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Devona Faulk can be reached on (571) 272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616